Title: To James Madison from Thomas Fitzsimmons, 18 February 1808
From: Fitzsimmons, Thomas
To: Madison, James



Sir
Philada. Chamber of Commerce February 18th. 1808

There has Just been published here, a decree of the Emperor and King, dated at Milan, on the 11th. of December last, which (altho Unauthenticated) taken in Conniction with his decree of November 1806, and other Circumstances, is beleived to be substantially Correct  It has had the effect of Creating great Anxiety Among the Merchants of this City, particularly those Concerned, in the trade to India, as it is understood to Subject to Capture all  Vessels, bound to or Coming from any of the British Possessions
The property at Risk, to and from Ports, beyond the Cape of Good hope is that Which is likely to be most Affected by this decree.  It is very large on most of it now on its return home.  The ships are without the means of defence, and the Captains unapprized, of any danger, from French Cruizers
Under these circumstances, the Members of the chamber of Commerce have requested me, to obtain a List of the Vessels now on Voyages from this port, to Calcutta & China, with an estimate of their Value And to transmit them to you for the purpose of being laid before the President of the US.
I have in conformity had such lists prepared And now transmit them praying that You may take an Early Opportunity, of Laying them before the President  During the last Summer the Secy. of the Treasury had Communicated, to him, a List of the Vessels of the United States, then on Voyages, to ports beyond the Cape of Good Hope  A Reference to those lists will shew the Magnitude, of the Object, and will I trust be a Sufficient apology for the expectation entertained, that it would engage the Attention of Government
It may not be unusefull to remark that altho the China Vessells do not appear to be Implicated, by the terms of the decrees, as published Yet Serious apprehensions are entertained that under the present Aspect of affairs, they would be detained under an expectation, that Subsequent events, would sanction their Capture  Should they even be released after capture the plunder and detention Consequent would be Ruinous to the American owners.
The principle danger apprehended is from privateers, fitted out from french, & Spanish Colonys, The Numbers of or force of which are not at present considerable but will no doubt be Considerably augmented, in Consequence of these decrees.
Anxious as the Merchants undoubtedly are for the fate of this Immense property, they do not presume to do more than to submit thier Case, to the Government Consoling themselves with the hope, that such Measures will be adopted, as the Nature of the Case, and the state of public affairs, will warrant
Should any Cooperation on their part be deemed Necessary, they will most cheerfully, afford it
And will be thankfull for any Information You will please to Communicate, on Account of this application  I am With respect Sir Yr  hble Servt.

Thos FitzSimonsPresidt. Philada. Chamber Commerce


